            Case 1:21-cv-02987-LTS Document 5 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL BRUNO,

                                 Plaintiff,
                                                                 21-CV-2987 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
JOHN T. CONROY, State Trooper;
DONALDA GILLIES, Legal Aid,

                                 Defendants.

         Pursuant to the order issued August 23, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 23, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
